Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Please vacate the Notice of Allowance mailed on 04/27/2022 and reset the clock for statutory period for reply to this instant office action accordingly.
This communication is in responsive to the Amendment filed on 04/12/2022.
Claims 1-21 have been examined and are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-6, 8, 11-12, 15-16, 18 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Chang et al. (“Chang”, US 2010/0082583), is published on April 1, 2010.  
Regarding claim 1, Chang discloses a computer-implemented method for determining tag- types associated with content external to an internal database system, the method comprising: 
accessing and displaying external content from an external database in a web browser (par. 30; describing web interface that can produce search results; par. 21 web pages produced on search engines are stored on databases external to the search engine); 
receiving, via the web browser, a user selection of at least a portion of the external content displayed in the web browser (par. 30, wherein the user selects a link a resource and wherein a tag can be associated with the content, also recited that the tagging can be based on content type; and also see pars. 41-42; wherein tagging options can be based on the displayed URL content); 
determining, based at least in part on the displayed external content, a tag-type associated with the portion of external content (pars.21, wherein the system can identify the type of content [webpage or a file in the file manager or an executable file]; and also see pars. 0042-0043; Fig. 4; free 436, computer 438, and software 440 are known as tag type); 
associating the tag-type with the portion of external content (par. 30; wherein the tag is associated with the selected link); 
displaying a tagging interface configured to allow a user to modify the determined tag-type associated with the selected portion of the external content (par. 22 discloses displaying a prompt for selection of terms to tag. Also see par. 41; option 408 allows for a manual tagging option which will cause the interface to display the tagging prompt (element 430 fig.4) before a tag is entered); and 
exporting the portion of external content and the tag-type to the internal database system (pars. 30; wherein the tagged content are stored table that is locally, also see par. 41 wherein the tagging can be private or public).
Regarding claim 2, Chang discloses the computer-implemented method of Claim 1 further comprising: 
displaying a tagging interface comprising at least one graphical user interface element that enables a user to create tags (pars. 0039, 0041-0042; Figs. 3-4; a tag interface 402 and manual tag interface 430); 
receiving, via the tagging interface, a user input indicating a tag-type (pars. 0039, 0041-0042; Figs. 3-4; a tag interface 402 and manual tag interface 430; the user checks the options 406, 408, 432, 436, 438 and/or 404); and 
updating, in response to receiving the user input via the tagging interface, the tag-type associated with the portion of external content (pars. 0039, 0041-0042; Fig. 4; the user can manually tag/update/change tag type to special tag type, (free 436, computer 438, and software 440)).
Regarding claim 3, Chang discloses the computer the computer-implemented method of Claim 2, wherein the tagging interface comprises a tag-type selection input that enables a user to designate one of a plurality of tag-types for a tag of external content and one or more property types and associated property values for the tag, the external content comprising at least one of: a web page, a document, a PDF, sound or audio, an image or video, a database, an email, or a form (pars. 0021, 0039, 0041-0042; wherein the system can identify the type of content [webpage or a file in the file manager or an executable file]).
Regarding claim 5, Chang discloses the computer-implemented method of claim 3, wherein the tag defines a relationship between an object and a property (par. 0030-0036; Fig. 2; the tags 245 of table 238 is associated with a URL 240 of a software resource to which each tag relates).
Regarding claim 6, Chang discloses the computer-implemented method of claim 1, wherein associating the tag-type with the portion of external content comprises defining a property associated with the portion of external content (pars.21, wherein the system can identify the type of content [webpage or a file in the file manager or an executable file]; and also see pars. 0042-0043; Fig. 4; free 436, computer 438, and software 440 are known as tag type).
Regarding claim 8, Chang discloses the computer-implemented method of Claim 1, wherein determining the tag-type does not require user input (par. 0022; wherein step 140, a resource is automatically tagged without requiring a user).
Regarding claims 11-13; claims 11-13 are directed to an apparatus associated with the method claimed in claims 1-3; Claims 11-13 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
Regarding claim 15-16; claims 15-16 are directed to an apparatus associated with the method claimed in claims 5-6; Claims 15-16 are similar in scope to claims 5-6 respectively, and are therefore rejected under similar rationale.
Regarding claim 18; claim 18 is directed to an apparatus associated with the method claimed in claims 8; Claim 18 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 21, Chang discloses the computer-implemented method of Claim 1, wherein accessing and displaying external content from an external database in a web browser comprises displaying the external content in a mobile communication device (par. 0033; Fig. 1; a computing device 204 can include a mobile phone, a personal data assistant (PDA), a laptop computer, desktop computer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4, 9-10, 14, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (“Chang”, US 2010/0082583), is published on April 1, 2010, in view of Kang, Min Soo (“Kang,” US 2011/0238495), published on September 29, 2011.  
Regarding claim 4, Chang discloses the computer-implemented method of claim 1, but does not discloses the method further comprising receiving a selection input that enables the user to export the tag and the tag-type; and exporting the tag to an internal database system.
However, Kang discloses a method using meta information related to a digital content, further comprising: receiving a selection input that enables the user to export the tag and the tag-type (Kang: pars. 0715-0718; Fig. 28; “generates a commercial tag set for the multimedia content, stores the generated commercial tag set, and transmits the commercial tag set to the multimedia content service system 1000 through a commercial tag set transmission module 12000”); and exporting the tag to an internal database system (Chang: pars. 0745, 0758-0760; Fig. 31; wherein at least steps S95-S96).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kang with the system and method of Chang to enables a user to search and retrieve of content items using adaptive content categorization based on tag descriptions and attributes of the content.
Regarding claim 9, Chang discloses the method of claim 9, the portion of the external content (Chang: pars.21  and 0042-0043, wherein the system can identify the type of content [webpage or a file in the file manager or an executable file).
Chang discloses all limitations above, but does not discloses the external content comprises at least one of: an audio file, image file, or video file.
However, Kang discloses a method using meta information related to a digital content, wherein the portion of the external content comprises at least one of: an audio file, image file, or video file (Kang: pars. 0038; a multimedia content is an image file, such as a picture, the image file is mostly reproduced in the user computer 9000 (a thumbnail file is generally reproduced in the server of the system or even the thumbnail file is transmitted to the user computer 9000 so that it is viewed on the user computer 9000/the browser executed on the user computer 9000), so that when the multimedia content service system 1000 obtains the one-to-one correspondence between the meta information (tag information, etc.) connected with the image file and the multimedia file transmitted to the user).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kang with the system and method of Chang to improve the ability of a user to retrieve and manage relevant data.
Regarding claim 10, Chang and Kang disclose the method of claim 9. 
Kang further discloses the portion of the external content comprises at least one of: an audio file, image file, or video file comprises at least one of: a crop of an image, audio, or video (Kang: pars. 0736 and 0745; Figs. 28 and 29; a user can select period time for inputting tag).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kang with the system and method of Chang to allow a user tags a partial of video.
Regarding claim 14; claim 14 is directed to an apparatus associated with the method claimed in claim 4; Claims 14 is similar in scope to claims 4, and is therefore rejected under similar rationale.
Regarding claims 19-20; claims 19-20 are directed to an apparatus associated with the method claimed in claims 9-10; Claims 19-20 are similar in scope to claims 9-10 respectively, and are therefore rejected under similar rationale
Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (“Chang”, US 2010/0082583), is published on April 1, 2010, in view of Kamien et al., (“Kamien,” US 2009/0217149), published on September 29, 2011.  
Regarding claim 7, Chang discloses the method of claim 1, but does not discloses the portion of the external content comprises text.
However, Kamien discloses a method for annotating and associating a comment with a content item, wherein the portion of the external content comprises text (Kamien: pars. 0033-0035; Fig. 2B; a referent 5 is part of website).
Therefore, it would have been obvious to an artisan at the time invention was made to combing the teaching of Kamien with the system and method of Chang to enables a user to tag the portion of webpage/document. 
Regarding claim 17; claim 17 is directed to an apparatus associated with the method claimed in claim 7; Claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174



.